Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is a non-final, first office action on the merits. claims 1-19 are presented for examination. 
With regard to the art rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 

IDS
The information disclosure statement filed on 01/06/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP 609 and is considered by the Examiner. 

Continuation
This application is a continuation of U.S. application 16/015,022 (filed 06/21/2017). See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Drawings
The drawings are objected to because 
Fig. 5 display elements 316, 318, and 320. Elements 316, 318, and 320 should be 516, 518, and 520. See specification [0027-0029]. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
[0031-0034] elements 522, 524, and 526. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
 Figure 8 elements 500-512.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections 35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-19 are directed to a system (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-19 are directed toward the judicial exception of an abstract idea. 
Regarding independent claims 1, 11 and 16, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. constructing a framework of features for product or service optimization, comprising: identifying: a subject to optimize, wherein said subject comprises a physical, tangible object or group of objects; the features of said subject for analysis; and objectives for said subject; present said graphical images to the participants; receive user input regarding participant expressions associated with each of the objectives and each of the features from each of said participants by: presenting a first exercise to each of the participants  requesting user input associating the features with physical or emotional benefits; presenting a second exercise to each of the participants requesting user input selecting the features from those collected in the first exercise which enable an ideal product experience; presenting a third exercise at each of said participant requesting user input associating product attributes with each of the features from the second exercise; presenting a fourth exercise at each of said participant requesting user input associating packaging or container attributes with each of the features from the second exercise; and transmit the user input to said database for storage; perform a data normalizing technique on each of said participant expressions identifies patterns in said participant expressions; perform analysis of said identified patterns to automatically identify themes in said identified patterns; electronically generate, in an automated fashion, an insight framework diagram from at least said participant expressions and said themes, for improving said subject relative to said objectives; and 

Claim 11. optimizing a product, said comprising: identifying the product for optimization and an objective for said product; request the participants to identify emotional and physical benefits of the product; present a first exercise requesting participant expressions regarding features associated with each of the physical and emotional benefits, wherein the participant expressions are recorded in association with the physical and emotional benefits; present a second exercise requesting participant expressions selecting and ranking the features collected in the first exercise which enable an ideal experience with the product, wherein the selection and ranking of the features are recorded in association with the physical and emotional benefits; present a third exercise requesting participant expressions associating attributes with each of the features from the second exercise, wherein the attributes are recorded in association with the physical and emotional benefits; present a fourth exercise requesting participant expressions associating the attributes with product, packaging, or container attributes for each of the features from the second exercise, wherein the product, packaging, or container attributes are electronically recorded in association with the physical and emotional benefits; normalize data regarding said participant expressions and associated information stored at said database; identify patterns in said normalized data using a technique selected from the group consisting of: affinity modeling, co-occurrence modeling, and frequency counting on said normalized data; identify a theme from said patterns; generate an insight framework diagram; and insight framework diagram to a user for improvement of said product relative to said objective.


Claim 16. constructing an ideal experience framework for optimization of a product, said comprising the steps of: prime the study participants by prompting the participants to recall past thoughts and experiences with the product; provide each of the study participants with at least some of the electronic images of the stimuli related to the product; input from the study participants comprising desires regarding an ideal future experience with the product; input from the study participants comprising expressions regarding physical or emotional benefits of the ideal future experience with the product; perform a first exercise by: prompting the study participants to provide the names of brands which the study participants associate with the physical or emotional benefits; recording, in accordance with direction from the study participants, the names of the brands in association with each respective one of the physical or emotional benefits; categorizing, in accordance with direction from the study participants, each of the physical or emotional benefits with a number of the brands and a number of features; perform a second exercise by ranking, in accordance with direction from the study participants, each of the number of features for each of the physical or emotional benefits; perform a third exercise by: prompting the study participants to provide attributes associated with each of the features; and recording the attributes in accordance with direction from the study participants; perform a fourth exercise by categorizing, in accordance with direction from the study participants, each of said recorded attributes by the product, a package for the product, and a container for the product; perform an analysis of said recorded attributes, features, and physical or emotional benefits comprising application of a data normalization technique, a pattern identification technique, and a theme identification technique; generate an insight framework diagram based on said computerized analysis.
The Applicant's Specification titled "SYSTEM FOR ESTABLISHING IDEAL EXPERIENCE FRAMEWORK" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for constructing a framework of features for product or service optimization. In example aspects, based on collecting survey data " (Spec. [0031] figures 1, and 7). 
As the bolded claim limitations above demonstrate, independent claims 1, 11, and 16 are recites the abstract idea of constructing a framework of features for product or service optimization. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of notifying a user to take an action. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite constructing a framework of features for product or service optimization. which pertain to "agreements in the form of contracts; legal obligation; behaviors; business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Dependent claims 2-10, 12-15 and 17-19 further reiterate the same abstract ideas with further embellishments, such as 
claim 2 (Similarly claims 15, and 18) parsing key terms from said collected participant expressions identifying a meaning expressed by each of the key terms; organizing the key terms with common meanings into one of a number of groups; and assigning a group code to each of the groups.
claim 3  (Similarly claim 19) identifies the patterns in said participant expressions using a technique selected from the group consisting of: affinity modeling, co-occurrence modeling, and frequency counting.
claim 4 each of said objectives comprise physical or emotional benefits of the subject.
claim 5 wherein: each of the product attributes and packaging or container attributes comprise a sensory cue.
claim  6 wherein: each sensory cue comprises a shape or feel.
claims 7 (Similarly claims 12 and 17) wherein: the insight framework diagram comprises: a number of subsections, wherein at least two adjacent ones of the number of subsections overlap to define an overlap subsection; each of said physical or emotional benefits displayed within a respective one of the number of subsections; each of said features is  displayed in association with at least one of the number of subsections with which a respective one of said features is associated within said collected participant expressions; and one of said identified themes is displayed within said overlap subsection, wherein said one of said identified themes is associated with said physical or emotional benefits displayed within said adjacent ones of the number of subsections in said computerized analysis. (see fig. 12)
claim 8 wherein: the insight framework diagram comprises: polygons, wherein each of the physical or emotional benefits is graphically displayed within a respective one of the polygons; said features are  displayed adjacent to a respective one of said polygons  displaying one of the physical or emotional benefits associated with the feature as part of the collected participant expressions; and a common polygon adjoining each of the polygons, wherein one of the identified themes associated with each of the physical or emotional benefits displayed within the adjoining ones of the polygons displayed within the common polygon.
claim 9 identify at least one meta-theme common to said identified themes.
Claim 10 prime each of said participants by providing instructions for each of the participants to engage in journaling or product experience timeline mapping.
claim 13 images of a number of different, tangible stimuli; and said presentation of each of said first, second, third, and fourth exercises each 
claim 14 identify the participants from a pool to provide the participant expressions regarding said product; and prime each of said participants by providing instructions to engage in journaling and product experience timeline mapping.
which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 11, and 16.
Regarding Step 2A [prong 2]
Claims 1-19 fail to integrate the abstract idea into a practical application. Independent claims 1, 11 and 16 include the following additional elements which do not amount to a practical application:
Claim 1. A system for constructing said system comprising: 
a user electronic device comprising an electronic display and configured to accept user input electronically a database comprising graphical images of external, tangible stimuli; participant electronic devices, each in electronic communication with the database and associated with a participant, wherein each of the participant electronic devices comprise software instructions, which when executed, configure the participant electronic devices to: electronically present at each of the participant electronic devices a computer in electronic communication with said database, said participant electronic devices, and said user electronic device, said computer comprising software instructions, which when executed, configure the computer to: stored at said database; perform a computerized analysis of said normalized data which automatically; a computerized analysis electronically transmitting data to said user electronic device for graphical display of said insight framework diagram at the electronic display of said user electronic device in the form of a unitary visual diagram.

Claim 11. A system for optimizing a product, said system comprising: a user electronic device configured to accept user input electronically a database; participant electronic devices, each in electronic communication with the database and associated with a participant, wherein each of the participant electronic devices comprise software instructions, which when executed, configure the participant electronic devices to: electronically recorded electronically transmit the participant expressions and associated information electronically entered as part of the first, second, third, and fourth exercises to the database for storage; a computer in electronic communication with said database, said participant electronic devices, and said user electronic device, said computer comprising software instructions, which when executed, configure the computer to, automatically and electronically: transmit data sufficient to graphically display, at said user electronic device 
Claim 16. A system for said system comprising the steps of: a user electronic device configured to accept user input identifying the product for optimization; a database comprising electronic images of stimuli; participant electronic devices, each in electronic communication with the database and associated with a study participant, wherein each of the participant electronic devices comprise software instructions, which when executed, configure the participant electronic devices to, automatically and electronically: gather, and electronically record, a computer in electronic communication with said database, said participant electronic devices, and said user electronic device, said computer comprising software instructions, which when executed, configure the computer to, automatically and electronically: graphically display said insight framework at an electronic display of said user electronic device.

The bolded limitations recited above in independent claims 1, 11, and 16 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2). The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, (fig. 8). Nothing in the Specification describes the specific operations recited in claims 1, 11, and 16 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for constructing a framework of features for product or service optimization and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received survey data for constructing a framework of features for product or service optimization. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-10, 12-15, and 17-19 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 11, and 16 but, these features only serve to further limit the abstract idea of independent claims 1, 11, and 16, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1, 11, and 16 include a system, a user electronic device, an electronic display, a database comprising graphical images, software instruction, a computer, a computerized analysis, and a unitary visual diagram. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to construct a framework of features for product or service optimization.
Claims 1-19 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 



Allowable Subject Matter
Claims 1-19 are objected to as being dependent upon a rejected based claim. 
Regarding the 35 USC 103 rejection, Closest prior art to the invention include L’Huillier et al. US 9,317,566 disclose method and system for programmatic analysis of consumer reviews, Karty et al US 2014/0344013 disclose method and apparatus for interactive evolutionary optimization of concepts, and Dadia el al. US 2016/0196564 Systems and methods for analyzing consumer sentiment with social perspective insight, None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1, and 11 electronically present said graphical images to the participants; receive user input regarding participant expressions associated with each of the objectives and each of the features from each of said participants by: electronically presenting a first exercise to each of the participants at each of the participant electronic devices requesting user input associating the features with physical or emotional benefits; electronically presenting a second exercise to each of the participants at each of the participant electronic devices requesting user input selecting the features from those collected in the first exercise which enable an ideal product experience; electronically presenting a third exercise at each of said participant electronic devices requesting user input associating product attributes with each of the features from the second exercise; electronically presenting a fourth exercise at each of said participant electronic devices requesting user input associating packaging or container attributes with each of the features from the second exercise; and transmit the user input to said database for storage; a computer in electronic communication with said database, said participant electronic devices, and said user electronic device, said computer comprising software instructions, which when executed, configure the computer to: perform a data normalizing technique on each of said participant expressions stored at said database. 
With regard to claim 16, none of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claim 16, gather, and electronically record, input from the study participants comprising expressions regarding physical or emotional benefits of the ideal future experience with the product; perform a first exercise by: prompting the study participants to provide the names of brands which the study participants associate with the physical or emotional benefits; recording, in accordance with direction from the study participants, the names of the brands in association with each respective one of the physical or emotional benefits; categorizing, in accordance with direction from the study participants, each of the physical or emotional benefits with a number of the brands and a number of features; perform a second exercise by ranking, in accordance with direction from the study participants, each of the number of features for each of the physical or emotional benefits; perform a third exercise by: prompting the study participants to provide attributes associated with each of the features; and recording the attributes in accordance with direction from the study participants; perform a fourth exercise by categorizing, in accordance with direction from the study participants, each of said recorded attributes by the product, a package for the product, and a container for the product; a computer in electronic communication with said database, said participant electronic devices, and said user electronic device, said computer comprising software instructions, which when executed, configure the computer to, automatically and electronically: perform an analysis of said recorded attributes, features, and physical or emotional benefits comprising application of a data normalization technique, a pattern identification technique, and a theme identification technique. 
The reason for not applying art rejection under 35 USC 103 of Claims 1-19 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al. US 2018/0247365: Method and system for providing product recommendations. 
You et al. US 2018/0174161: Social media enrichment framework. 
Mauro et al. US 2017/0221080: Brand analysis. 
Olander, III et al. US 9,721,265: Systems and methods for generating adaptive surveys and review prose. 
Dadia et al. US 2016/0196564: Systems and methods for analyzing consumer sentiment with social perspective insight. 
Liu-Qiu-Yan US 2014/0278786: System and method to survey and evaluate items according to people’s perceptions and to generate recommendations based on people’s perceptions. 
Gan, Z. W. D., B. Kayis, and J. Harris. "Implementation of Kansei Engineering to product development-an empirical study." 2010 International Conference on Information, Networking and Automation (ICINA). Vol. 2. IEEE, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623